Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.


  PALMETTO BAY GROUP, LLC;
  COTRINA USA, INC.; THE ACKEE
  GROUP LLC; and HOTS HOTS
  BILLIARDS CLUB INC.,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues PALMETTO BAY GROUP, LLC;

  COTRINA USA, INC.; THE ACKEE GROUP LLC; and HOTS HOTS BILLIARDS CLUB INC.

  (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.


                                                      1
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 18




         4.       Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, PALMETTO BAY GROUP, LLC, owned an

  operated a place of public accommodation at 19361 S Dixie Hwy., Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida.

         6.       At all times material, Defendant, PALMETTO BAY GROUP, LLC, was and is a

  Foreign Limited Liability Company, organized under the laws of the state of Florida with its

  principal place of business in South Miami, Florida.

         7.       At all times material, Defendant, COTRINA USA, INC., owned and operated a

  restaurant and place of public accommodation at 19361 S Dixie Hwy., Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. COTRINA USA, INC. holds itself out to the public as

  “La Villa De Don Pollo.”

         8.       At all times material, Defendant, COTRINA USA, INC., was and is a Florida

  Profit Corporation, with its principal place of business in Miami, Florida.

         9.       At all times material, Defendant, THE ACKEE GROUP LLC, owned and

  operated a bakery and place of public accommodation at 19361 S Dixie Hwy., Miami, Florida,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. THE ACKEE GROUP LLC holds itself

  out to the public as “Ackee’s Jamaican Restaurant.”

         10.      At all times material, Defendant, THE ACKEE GROUP LLC, was and is a Florida

  Profit Corporation, organized under the laws of the state of Florida with its principal place of



                                                   2
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 18




  business in Cutler Bay, Florida.

         11.       At all times material, Defendant, HOTS HOTS BILLIARDS CLUB INC., owned

  and operated a restaurant and place of public accommodation at 19361 S Dixie Hwy., Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. HOTS HOTS BILLIARDS CLUB

  INC. holds itself out to the public as “Hot Shots Billards.”

         12.       At all times material, Defendant, HOTS HOTS BILLIARDS CLUB INC., was

  and is a Not for Florida Profit Corporation, organized under the laws of the state of Florida with

  its principal place of business in Miami, Florida.

         13.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         14.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         15.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         16.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.



                                                    3
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 18




         17.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         18.       Defendant, PALMETTO BAY GROUP, LLC, owns, operates and oversees the

  Commercial Property, to include but not limited too, its general parking lot and parking spots

  located on the Commercial Property.

         19.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         20.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about November 17, 2020 and January 16, 2021 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately nine

  (9) miles from his residence, and is near his friends’ residences as well as other business he

  frequents as a patron. He plans to return to the Commercial Property and the business located

  within the Commercial Property within two (2) months of the filing of this Complaint, specifically

  on March 6, 2021.

         21.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’



                                                    4
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 18




  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on March 6, 2021.

         22.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         23.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         24.       Defendant, PALMETTO BAY GROUP, LLC, owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, COTRINA USA, INC., owned and operated a restaurant

  within the Commercial Property. Defendant, THE ACKEE GROUP LLC, owned and operated a

  restaurant within the Commercial Property. Defendant, HOTS HOTS BILLIARDS CLUB INC.,

  owned and operated a commercial establishment and place of public accommodation within the



                                                   5
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 18




  Commercial Property. The place of public accommodation that Defendants, PALMETTO BAY

  GROUP, LLC; COTRINA USA, INC.; THE ACKEE GROUP LLC; and HOTS HOTS

  BILLIARDS CLUB INC.; own and/or operate is located at 19361 S Dixie Hwy., Miami, Florida.

         25.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through IV of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         26.      Defendant, PALMETTO BAY GROUP, LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in Counts I through IV of this

  Complaint.

         27.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                             COUNT I
                                  AS TO PALMETTO BAY GROUP, LLC


                                                  6
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 18




              28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 27 above as though fully set forth herein.

              29.       Defendant, PALMETTO BAY GROUP, LLC, has discriminated, and continues

       to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

       facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

       and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

       his visit to the Commercial Property, include but are not limited to, the following:


              A. Parking

  i.      The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

          spaces located too far from an accessible route to the facility. Violation: Some of the accessible

          parking spaces are not located on the shortest route to an accessible entrance, violating Section

          4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

iii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.


              B. Entrance Access and Path of Travel


                                                        7
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 18




  i.      The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

          Violation: There are inaccessible routes from the public sidewalk and transportation stop.

          These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iii.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.


                                        COUNT II
                    AS TO PALMETTO BAY GROUP, LLC AND COTRINA USA, INC.

              30.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 27 above as though fully set forth herein.

              31.       Defendants, PALMETTO BAY GROUP, LLC and COTRINA USA, INC., have

       discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

       inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

       have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

       Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

       the following:



                                                        8
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 9 of 18




          A. Public Restrooms

  i.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

       ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    9
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 10 of 18




 vi.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

viii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not the required length. Violation: The grab bars do not comply with

          the requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5

          of the 2010 ADA Standards, whose resolution is readily achievable.

  x.      The Plaintiff could not use the restroom without assistance, as the required clear floor space

          was not provided. Violation: Compliant clear floor space is not provided due to the door

          swinging into the restroom, violating Sections 4.2.3, 4.22.2, and 4.22.3 of the ADAAG and

          Sections 304.3 and 603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                                     COUNT III
               AS TO PALMETTO BAY GROUP, LLC AND THE ACKEE GROUP LLC

              32.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 27 above as though fully set forth herein.


                                                       10
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 11 of 18




               33.       Defendants, PALMETTO BAY GROUP, LLC and THE ACKEE GROUP LLC,

        have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

        failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

        Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

        violations that Plaintiff encountered during his visit to the Commercial Property, include but are

        not limited to, the following:

               A. Public Restrooms

   i.      There are permanently designated interior spaces without proper signage, violating Section

           4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

           not self-closing and does not have compliant door hardware. Violation: The accessible toilet

           compartment door does not provide hardware and features that comply with Sections 4.17.5

           and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 iii.      The Plaintiff could not use the toilet compartment without assistance, as one of the required

           size is not provided: Violation: The toilet compartments provided for public use at the facility

           are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

           2010 ADA Standards, whose resolution is readily achievable.

 iv.       The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

           required distance from the side wall. Violation: The water closet in the accessible toilet

           compartment is mounted at a non-compliant distance from the wall in violation of Section




                                                       11
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 12 of 18




          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not located

          at the required locations. Violation: The grab bars in the accessible toilet compartment do not

          comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5

          and 609 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    COUNT IV
         AS TO PALMETTO BAY GROUP, LLC AND HOTS HOTS BILLIARDS CLUB INC.

              34.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 27 above as though fully set forth herein.

              35.      Defendants, PALMETTO BAY GROUP, LLC and HOTS HOTS BILLIARDS

       CLUB INC., have discriminated, and continue to discriminate, against Plaintiff in violation of the

       ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,


                                                        12
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 13 of 18




        if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

        violations that Plaintiff encountered during his visit to the Commercial Property, include but are

        not limited to, the following:


               A. Access to Goods and Services

   i.      The Plaintiff could not utilize the bar counter, as the required knee & toe clearances are not

           provided. Violation: There are bar counters that do not provide the required clearances,

           violating Sections 4.32.3 & 5.2 of the ADAAG and Sections 226 & 902.2 of the 2010 ADA

           Standards, whose resolution is readily achievable.


               B. Public Restrooms

   i.      There are permanently designated interior spaces without proper signage, violating Section

           4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

           accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

           are not fully wrapped or insulated outside the accessible toilet compartment violating Section

           4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

           resolution is readily achievable.

 iii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

           wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

           4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

           readily achievable.

 iv.       The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

           There are lavatories in public restrooms with the counter surface mounted too high, violating

                                                        13
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 14 of 18




          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

          required length and the side grab bar is not mounted at the required location. Violation: The

          grab bars in the accessible toilet compartment do not comply with the requirements prescribed

          in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of the 2010 ADA Standards,

          whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as a lavatory is within the

          required clear floor space. Violation: The required clear floor space is not provided next to the

          toilet, violating Section 4.16.2 & Figure 28 of the ADAAG and 604.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                   RELIEF SOUGHT AND THE BASIS

             36.       The discriminatory violations described in Counts I through IV are not an

       exclusive list of the Defendants’ ADA violations.         Plaintiff requests an inspection of the

       Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and


                                                       14
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 15 of 18




   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

   ingress, use, and equal enjoyment of the Commercial Business and business located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

   remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          37.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          38.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford



                                                     15
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 16 of 18




   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          39.       Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

          40.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          41.       Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

          42.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 19361 S Dixie Hwy., Miami,



                                                      16
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 17 of 18




   Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: January 21, 2021

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com


                                                    17
Case 1:21-cv-20269-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 18 of 18




                                      aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        18
